Exhibit 99.1 ICON ECI Fund Fifteen, L.P. Annual Portfolio Overview Table of Contents Introduction to Annual Portfolio Overview 1 Investment During the Quarter 1 Dispositions During the Quarter 1 DispositionFollowing the Quarter 2 Portfolio Overview 2 10% Status Report 4 Revolving Line of Credit 5 Performance Analysis 5 Transactions with Related Parties 7 Financial Statements 9 Forward Looking Statements 14 Additional Information 14 ICON ECI Fund Fifteen, L.P. As of May 31, 2015 Introduction to Annual Portfolio Overview We are pleased to present ICON ECI Fund Fifteen, L.P.’s (the “Fund”) Annual Portfolio Overview for the year ended December 31, 2014. References to “we,” “us,” and “our” are references to the Fund, references to the “General Partner” are references to the general partner of the Fund, ICON GP 15, LLC, and references to the “Investment Manager” are references to the investment manager of the Fund, ICON Capital, LLC. The Fund makes investments in companies that utilize equipment and other corporate infrastructure (collectively, “Capital Assets”) to operate their businesses. These investments are primarily structured as debt and debt-like financings (such as loans and leases) that are collateralized by Capital Assets. The Fund raised $196,688,918 commencing with its initial offering on June 6, 2011 through the closing of the offering on June 6, 2013. During the operating period, we anticipate continuing to invest our offering proceeds and cash generated from operations in Capital Assets. Following our operating period, we will enter our liquidation period, during which time the loans and leases we own will mature or be sold in the ordinary course of business. Investment During the Quarter The Fund made the following investment during the quarter ended December 31, 2014: Inotera Memories, Inc. Investment Date: Structure: Expiration Date: Purchase Price: The Fund's Investment: 11/5/2014 Lease 11/30/2016 $77,723,000 Collateral: An ASML Twinscan NXT 1970ci photolithograph immersion scanner used in semiconductor manufacturing valued at $77,723,000. Dispositions During the Quarter The Fund disposed of the following investments during the quarter ended December 31, 2014: Frontier Oilfield Services, Inc. Structure: Loan Collateral: Saltwater disposal wells and related equipment. Disposition Date: 12/30/2014 The Fund's Investment: Total Proceeds Received: Heniff Transportation Systems, LLC Structure: Loan Collateral: Tractor, stainless steel tank trailers and related equipment. Disposition Date: 12/30/2014 The Fund's Investment: Total Proceeds Received: 1 ICON ECI Fund Fifteen, L.P. DispositionFollowingthe Quarter The Fund disposed ofthe following investment after the quarter ended December 31, 2014: Superior Tube, Inc. Structure: Loan Collateral: Metal pipe and tube manufacturing equipment. Disposition Date: 1/29/2015 The Fund's Investment: Total Proceeds Received: Portfolio Overview As of December 31, 2014, our portfolio consisted of the following investments: VAS Aero Services, LLC Structure: Loan Collateral: Aircraft engines and related parts. Maturity Date: 10/6/2014 *As a result of certain financial difficulties, VAS was unable to repay the balance of its loan on October 6, 2014. We are currently in restructuring discussions with VAS. Kyla Shipping Company Structure: Loan Collateral: A dry bulk carrier. Maturity Date: 11/22/2016 Höegh Autoliners Shipping AS Structure: Lease Collateral: A car carrier vessel. Expiration Date: 12/21/2020 Murray Energy Corporation Structure: Lease Collateral: Mining equipment. Expiration Dates: 9/30/2015 10/31/2015 Bergshav Product Tankers Structure: Loan Collateral: Three product tanker vessels. Maturity Date: 10/4/2017 Ezra Holdings Limited Structure: Lease Collateral: Offshore support vessel. Expiration Date: 6/3/2021 Superior Tube Company, Inc. Structure: Maturity Date: Loan 10/1/2017 Collateral: Metal pipe and tube manufacturing equipment. 2 ICON ECI Fund Fifteen, L.P. Portfolio Overview (continued) Go Frac, LLC Structure: Lease Collateral: Oil well fracking, cleaning and servicing equipment. Expiration Dates: 11/30/2016 4/30/2017 Ardmore Shipholding Limited Structure: Lease Collateral: Two chemical tanker vessels. Expiration Date: 4/3/2018 Lubricating Specialties Company Structure: Maturity Date: Loan 8/1/2018 Collateral: Liquid storage tanks, blending lines and packaging equipment. Jurong Aromatics Corporation Pte. Ltd. Structure: Maturity Date: Loan 1/16/2021 Collateral:
